Case 0:19-cv-61069-WPD Document 22 Entered on FLSD Docket 07/23/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO. 19-61069-CIV-DIMITROULEAS

  MARK W. LILLY, and
  SIMPLIFY BIZ, INC.,

         Plaintiffs,

  vs.

  SANTANDER CONSUMER USA INC.,
  d/b/a CHRYSLER CAPITAL and
  ENTERPRISE FINANCIAL GROUP, INC.
  d/b/a EFG COMPANIES,

        Defendants.
  ___________________________________/

           ORDER DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS

         THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss [DE 9], filed

  herein on June 18, 2019. On July 19, 2019, Plaintiffs filed an Amended Complaint [DE 20], and

  therefore, Defendant’s Motion [DE 9] is now moot.

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion [DE 9] is

  hereby DENIED as moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 23rd day of July, 2019.
Case 0:19-cv-61069-WPD Document 22 Entered on FLSD Docket 07/23/2019 Page 2 of 2



  Copies furnished to:
  Counsel of Record
